2018 IL App (2d) 150886 

                                  No. 2-15-0886

                           Opinion filed March 26, 2018 

______________________________________________________________________________

                                            IN THE


                             APPELLATE COURT OF ILLINOIS


                              SECOND DISTRICT

______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 12-CF-2510
                                       )
ADAM D. BELMONT,                       ) Honorable
                                       ) Liam C. Brennan,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BIRKETT delivered the judgment of the court, with opinion.
       Justices Hutchinson and Jorgensen concurred in the judgment and opinion.

                                          OPINION

¶1     Defendant, Adam D. Belmont, appeals his sentence of 12 years’ incarceration for

aggravated criminal sexual assault with a dangerous weapon (720 ILCS 5/11-1.30(a)(1) (West

2012)). He contends that the sentence was plain error when the trial court was not informed of,

and thus did not apply, a sentencing enhancement that required the court to add 10 years to the

sentence, making the lowest legal sentence 16 years. The State contends that the matter is not

plain error or that defendant is estopped from challenging the sentence when he benefited from

the error. We determine that plain error does not apply, because defendant was not prejudiced or

deprived of a fair sentencing hearing. Accordingly, we affirm.

¶2                                    I. BACKGROUND
2018 IL App (2d) 150886


¶3         Defendant was initially charged in January 2013 with 22 counts of various crimes in

connection with the sexual assault and murder of his former girlfriend. In May 2015, defendant

entered a blind guilty plea to one count of aggravated criminal sexual assault with a dangerous

weapon and one count of first-degree murder (id. § 9-1(a)(1)). In exchange, the State dismissed

the remaining counts.

¶4         At the plea hearing, the trial court clarified with the State that the sentencing ranges were

20 to 60 years for murder and 6 to 30 years for aggravated criminal sexual assault, with the

sentences to run consecutively. The court also asked: “[B]ased upon the defendant’s criminal

history, there are no issues of extended term eligibility; correct?”           The State replied that

defendant had no criminal history. There was no discussion of a mandatory enhancement of 10

years because the crime was committed with a dangerous weapon (id. § 11-1.30(d)(1)). The

factual basis for the plea showed that defendant sexually assaulted and murdered the victim using

a knife.

¶5         At sentencing, the State sought sentences of at least 50 years for murder and 15 years for

aggravated criminal sexual assault. The defense asked for sentences closer to the minimum. A

lengthy and thorough sentencing hearing was held, with both the parties and the court assuming

that no sentencing enhancements applied. Without discussion of the minimum and maximum

sentences, the court sentenced defendant to consecutive terms of 35 years for murder and 12

years for aggravated criminal sexual assault. Defendant moved to reconsider the sentences,

arguing that they were excessive. The motion was denied, and he appeals.

¶6                                           II. ANALYSIS

¶7         Defendant contends that the court plainly erred when it sentenced him, because it failed

to apply a mandatory 10-year enhancement to his sentence for aggravated criminal sexual



                                                   -2­
2018 IL App (2d) 150886


assault. The State contends that there was no plain error or, alternatively, that defendant is

estopped from raising the matter when he helped create the error to his benefit.

¶8     Defendant was convicted under section 11-1.30(a)(1) of the Criminal Code of 2012,

which defines aggravated criminal sexual assault in instances where the defendant displays,

threatens to use, or uses a dangerous weapon other than a firearm. Id. § 11-1.30(a)(1). The

crime is a Class X felony, which generally carries with a minimum sentence of six years’

incarceration. Id. § 11-1.30(a)(1), (d)(1); 730 ILCS 5/5-4.5-25(a) (West 2012). However, when

a defendant is convicted under section 11-1.30(a)(1), section 11-1.30(d)(1) provides that “10

years shall be added to the term of imprisonment imposed by the court.” 720 ILCS 5/11­

1.30(d)(1) (West 2012). Accordingly, with the enhancement, defendant’s total sentence for

aggravated criminal sexual assault should have been at least 16 years.

¶9     Defendant concedes that he forfeited the issue by failing to raise the matter in the trial

court. See People v. Price, 2016 IL 118613, ¶ 27 (a defendant may no longer argue that a

statutorily unauthorized sentence is void). However, under the plain-error rule, reviewing courts

may address a forfeited issue when (1) the evidence is closely balanced or (2) an error is so

serious that the defendant was denied a fair sentencing hearing. People v. Wilkins, 343 Ill. App.
3d 147, 149 (2003). “The right to be lawfully sentenced is a substantial right.” People v.

Whitney, 297 Ill. App. 3d 965, 967 (1998). Thus, generally, “impermissible or illegal sentences

may be attacked on appeal as plainly erroneous.” Id. For example, “reviewing courts regularly

have applied the plain error rule to address claims that an extended-term sentence was not

authorized by law.” Wilkins, 343 Ill. App. 3d at 149.

¶ 10   Here, however, defendant claims that an enhanced sentence was required by law. “The

plain-error rule is not a general saving clause for all trial errors.” People v. Scott, 2015 IL App



                                               -3­
2018 IL App (2d) 150886


(4th) 130222, ¶ 41. “Rather, it is a limited and narrow exception ‘designed to redress serious

injustices.’ ” Id. (quoting People v. Baker, 341 Ill. App. 3d 1083, 1090 (2003)). We see no such

injustice here.

¶ 11    First, defendant was not prejudiced by the error. Instead he benefited from it, with an

unlawfully lenient sentencing range. In the absence of prejudice, defendant cannot show plain

error under the first prong of the plain-error rule. See People v. Johnson, 2017 IL App (2d)
141241, ¶ 50. Second, and similarly, we fail to see how the application of an unlawfully lenient

sentencing range deprived defendant of a fair sentencing hearing. To whatever extent that the

outcome of the hearing was unfair, it was unfair only to the State. The parties and the court were

misinformed, but the hearing itself was lengthy, thorough, and fair. Thus, the plain-error rule

does not apply here.

¶ 12    At oral argument, defendant suggested that the State could wait until his imminent release

from incarceration and bring a mandamus action seeking to correct the illegal sentence. See

People v. Castleberry, 2015 IL 116916, ¶¶ 26-27. Thus, he argued that he has been denied

certainty in his sentence. However, the State, which alternatively argued that estoppel barred

defendant from raising the illegal sentence, specifically conceded that it too would be estopped

from changing its position and raising the matter in the future. Further, such an action by the

State would be subject to a valid argument by defendant for the application of laches to bar the

State’s action. See People ex rel. Alvarez v. Gaughan, 2016 IL 120110, ¶ 16 (distinguishing a

timely brought mandamus action from one in which the inmate is about to walk out the prison

door when the State seeks correction of his sentence). Were the State to timely bring such an

action, defendant arguably would not be prejudiced, because he would not be close to the date of

his release and he would be provided with the corrected sentence that he himself seeks. In any



                                               -4­
2018 IL App (2d) 150886


event, we accept the State’s concession that it would be estopped from changing its position on

the matter in the future.

¶ 13   Defendant also suggested at oral argument that he was precluded from raising an

excessive-sentence claim, because doing so could lead the State to discover the illegal sentence

and seek to correct it. But defendant raised an excessive-sentence argument in his motion to

reconsider and then raised the illegal sentence himself on appeal; thus, he also could have raised

an excessive-sentence claim on appeal. Instead, it appears that defendant is seeking another bite

at the sentencing apple, through a creative legal avenue. Defendant’s bare speculation that a

resentencing would ultimately benefit him, despite an increase in his sentence for aggravated

criminal sexual assault, is insufficient to establish plain error. See People v. Borys, 2013 IL App

(1st) 111629, ¶ 29. Thus, we simply find the matter forfeited, and we do not address the parties’

remaining arguments.

¶ 14                                   III. CONCLUSION

¶ 15   Defendant forfeited his argument that his sentence was too lenient. Accordingly, the

judgment of the circuit court of Du Page County is affirmed. As part of our judgment, we grant

the State’s request that defendant be assessed $50 as costs for this appeal. 55 ILCS 5/4-2002(a)

(West 2016); see also People v. Nicholls, 71 Ill. 2d 166, 178 (1978).

¶ 16   Affirmed.




                                               -5­